Case 0:20-cv-61295-RKA Document 8 Entered on FLSD Docket 07/22/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-61295-CIV-ALTMAN

 JOSEPH AMODIO,

        Plaintiff,
 vs.

 CAVALRY INVESTMENT, LLC and
 CAVALRY PORTFOLIO SERVICES, LLC,

       Defendants.
 _________________________/

                                  ORDER TO SHOW CAUSE

        The Court hereby ORDERS the parties to show cause by July 24, 2020 why the

 following cases should not be consolidated: Amodio v. Cavalry Investment, LLC et al., 20-cv-

 61295-RKA; and Titus v. Cavalry SPV I, LLC et al., 20-cv-61298-WPD. In the absence of a

 timely response, the Court may enter an Order consolidating the two cases without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of July 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
